Citation Nr: 1710676	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  07-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating, prior to July 15, 2010 and in excess of 10 percent thereafter for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

L. Baskerville, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board finds that a brief summary of the Veteran's procedural history will be helpful to understanding the issue on appeal.  In January 2005, the Veteran filed a claim for an increased rating for his service-connected right ear hearing loss disability (rated as noncompensable since December 20, 1993).  In a September 2005 rating decision, the RO denied the claim for entitlement to a compensable rating.  The Veteran filed a timely Notice of Disagreement in June 2006 and perfected his appeal in November 2007.  In the interim, the Veteran was afforded VA audiological examinations.  In a February 2011 rating decision, the RO granted service connection for a left ear hearing loss disability and assigned a 10 percent rating, effective July 15, 2010 for the combined disability of bilateral hearing loss.  Therefore, the issue has been updated to reflect the staged ratings. 

In a May 2016 decision, the Board denied entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2016 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2016 decision and remanded the case to the Board.

In June 2011, the Veteran was afforded a travel Board hearing before a Veterans Law Judge (VLJ).  VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107 (c) (West 2015); 38 C.F.R. § 20.707 (2016).  In January 2016, the Veteran was informed that the VLJ no longer worked at the Board and was offered another opportunity to have a hearing before another VLJ who would decide his claim.  However, in a February 2016 correspondence, the Veteran declined the opportunity for another hearing and requested that the Board continue with the adjudication of his claim.  Therefore, the Board finds that no hearing request is pending.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records indicate that the Veteran was afforded VA audiological examinations in September 2005, July 2010, September 2014, February 2016 and February 2017.  However, upon review of the Veteran's electronic claims folder (VBMS and Virtual VA), the Veteran's July 2010 VA examination report is not of record.  The February 2011 rating decision specifically referred to the examination; however, it is not a part of the record.  Further, the Veteran's VA treatment records indicate that he underwent audiological testing in March, July and November 2007.  The treatment notes indicate that the audiograms would be added to either VISTA or CPRS.  None of the audiograms have been associated with the Veteran's electronic claims folder.  VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, and attempts must be made to obtain those records prior to further adjudication of this issue.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, in the January 2017 remand, the Board directed the AOJ to obtain private treatment records from the University of Alabama Medical Center (Kirklin Clinic).  Treatment records were requested and obtained.  However, no audiograms were obtained.  An August 2010 treatment note indicated that the Veteran would return for follow up with "repeat audiogram in six months."  This implies the existence of audiograms.  It is unclear as to why the audiograms were not sent with the other treatment records.  On remand, the AOJ should contact the Kirklin Clinic and request any missing audiograms.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's July 2010 VA examination report (referenced in the February 2011 rating decision) and the audiograms from March, July and November 2007 (Virtual VA CAPRI records indicate that the Veteran underwent testing conducted at the VA audiology treatment visits and that the audiograms would be uploaded to either VISTA or CPRS) and associate them with the Veteran's electronic claims folder.  All efforts to identify and obtain the missing VA records must be documented and associated with the Veteran's electronic claims folder.  

2.  Contact the Veteran and request that he provide or authorize the release of audiograms from University of Alabama Medical Center (Kirklin Clinic), as well as any other records, not already of record, that are relevant to his claim.  See August 2010 Kirklin Clinic record which indicate that a repeat audiogram would be conducted in six months.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

